          Case 1:20-cr-00239-ER Document 13 Filed 03/30/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 27, 2020

BY E-MAIL

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

           Re: United States v. Johnny Nunez, 20 Cr. _____ (ER)

Dear Judge Ramos,

        On March 26, 2020, a grand jury returned an indictment charging defendant Johnny
Nunez with possessing a firearm after sustaining a felony conviction, in violation of 18 U.S.C.
§ 922(g), and the Armed Career Criminal Act sentencing provision of 18 U.S.C. § 924(e). This
Court was assigned the case, and an initial conference is scheduled for April 22, 2020 at 10:15
p.m. The parties anticipate that the defendant’s arraignment will occur on that date, as well, in
light of the ongoing difficulties in holding court proceedings due to the COVID-19 pandemic and
associated protective measures throughout the District. Defense counsel, Calvin Scholar, Esq.,
consents to arraigning the defendant on that date.

        The Government writes to respectfully request that time under the Speedy Trial Act be
excluded between the date of this letter and April 22, 2020, in the interests of justice pursuant to
18 U.S.C. § 3161(h)(7). The defendant was initially charged in complaint 19 Mag. 6577 with the
same felon-in-possession offense as is contained in the above-captioned Indictment. Agents
arrested him on November 26, 2019, at which time Inga Parsons, Esq., was appointed to
represent him. The Government produced pre-indictment discovery, and the parties engaged in
plea discussions for several months. Ms. Parsons then sought to be relieved as counsel, and on
March 19, 2020, the Court appointed Mr. Scholar to represent the defendant. The Government
understands that Mr. Scholar has received (or soon will receive) the discovery from Ms. Parsons
and will need time to review that material and confer with his client. The Government will also
be providing additional material that came into its possession since its initial production to Ms.
Parsons. In addition, the parties intend to continue their plea discussions. Accordingly, the
Government submits that the interests of justice weigh in favor of excluding time under the
Speedy Trial Act to allow new defense counsel to become familiar with the case and the
          Case 1:20-cr-00239-ER Document 13 Filed 03/30/20 Page 2 of 2
                                                                                    Page 2


discovery, and to engage in necessary communications with the defendant and Government. Mr.
Scholar consents to the requested exclusion of time.

                                           Respectfully Submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney


                                        by: _____________________________
                                            Frank J. Balsamello / Adam Hobson
                                            Assistant United States Attorneys
                                            (212) 637-2325 / -2484

cc:    Calvin Scholar, Esq., counsel for Johnny Nunez (via e-mail)
